DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on 01/21/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DAMEON E LEVI/             Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                           


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the conductor foil that includes a two-wire line”, “two-wire line electrically connects the conductor foil to the sensor” (as recited in claims 1 and 9); “two-wire line electrically connects the at least two sensors” (as recited in claim 2); “the two-wire line is one or more of elastically and plastically deformable concomitantly with the carrier” (as recited in claim 8); “using a two-wire line of the conductor foil to electrically connect the conductor foil” (as recited in claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (EP 2273361), in view of Takahashi et al. U.S. Pub. 20100102801 (hereinafter “Takahashi”).

Regarding claim 1, Mayer in figures 1-6 discloses a sensor device for a vehicle (Para. [0038]), comprising: a conductor foil (foil 12) that forms a connecting line (Fig. 1: tail section 4), the conductor foil (12) in the form of a strip that is one or more of elastically and plastically deformable (see “flexible foil” in Para 20-21), and that includes a two-wire line (electrical leads 3); at least one sensor module (package 6) disposed on a first side of the conductor foil (12) so that the connecting line (4) is electrically connected to the at least one sensor module (6) wherein: the at least one sensor module (6) includes at least one sensor (sensor chip 9); and the 
Although the overmold (15) according to Mayer, is an overmold used during the manufacturing process, in the same field of endeavor Takahashi in figures 1-4B teaches a sensor device for a vehicle comprising an overmold (Fig: 4: molding material 22) that holds the at least one sensor (Fig. 2-3B: sensor element 1) on the conductor foil (pattern portions 3, see para. 62), at least portionally envelops the conductor foil (3), and together with the conductor foil (3), fully encapsulates the at least one sensor module (sensor unit B).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the overmold according to Takahashi in the sensor device according to Mayer to form the claimed invention so that even when thermal expansion and/or thermal contraction of a varying degree occur between the sensor component parts and the molding material as a result of self-heating of the sensor component parts, which are electronic component parts, and/or change in ambient temperature, the difference thereof can be absorbed by the elasticity of the molding material to avoid formation of a gap between the sensor component parts and the molding material, allowing the water resistance to be preserved. (Takahashi Para. 20) 



Regarding claim 5, Mayer does not disclose “wherein the overmold is elastically deformable.”
However, Takahashi in figures 4A, 4B and 12B teaches a sensor device wherein the overmold (molding material 22/ molding segments 8) is elastically deformable (See Takahashi Para. 19-60)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Mayer and Takahashi to form the claimed invention so that even when thermal expansion and/or thermal contraction of a varying degree occur between the sensor component parts and the molding material as a result of self-heating of the sensor component parts, which are electronic component parts, and/or change in ambient temperature, the difference thereof can be absorbed by the elasticity of the molding material to avoid formation of a gap between the sensor component parts and the molding material, allowing the water resistance to be preserved. (Takahashi Para. 20)


Mayer does not explicitly disclose “a carrier on which an acceleration sensor is disposed”.
However, However, Mayer teaches that his process can be used in a variety of other sensing applications. [0039]
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Mayer to form the claimed invention because one of ordinary skill in the art would have inherently replaced the sensors in order to “provide a means for manufacturing and providing small, easy to manufacture sensors of this type.” (Mayer [0006])

Regarding claim 7, Mayer in figures 1 and 2 discloses a sensor device wherein the carrier 1 is flexible. (See Para. 9)

Regarding claim 8, Mayer in figures 1 and 2 discloses a sensor device wherein: the two-wire line 3 is elastically and/or plastically deformable concomitantly with the carrier foil 1. (See Para. 7-9)

Regarding claim 9, Mayer in figures 1-6, 2 and 9 discloses a body component part for a vehicle (fig. 9), comprising: a body part (window 29) including one or more of a projection or 
Although the overmold (15) according to Mayer, is an overmold used during the manufacturing process, in the same field of endeavor Takahashi in figures 1-4B teaches a sensor device for a vehicle comprising an overmold (Fig: 4: molding material 22) that holds the at least one sensor (Fig. 2-3B: sensor element 1) on the conductor foil (pattern portions 3, see para. 62), at least portionally envelops the conductor foil (3), and together with the conductor foil (3), fully encapsulates the at least one sensor module (sensor unit B).


Regarding claim 10, Mayer in figures 1-6 and 9 discloses a method for producing a sensor device for a vehicle (Para. [0038]), the method comprising: connecting a conductor foil (foil 12) in the form of an elastically or plastically deformable strip (see “flexible foil” in Para 20-21) to at least one sensor module (package 6) such that the conductor foil (12) electrically contacts the at least one sensor module (6); disposing the at least one sensor module (6) on a first side of the conductor foil (12); using a two-wire line (electrical leads 3) of the conductor foil (12) to electrically connect the conductor foil (12) to a sensor (9) of the at least one sensor module (6) via a peripheral sensor interface (bond wires 11); at least portionally enveloping the conductor foil (12) with an overmold (mould 15 and support surface 20), and fully encapsulating the at least one sensor module (6) using the overmold (15+20) together with the conducting foil (12); and holding, with the overmold (15+20), the at least one sensor (9) on the conductor foil (12).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the overmold according to Takahashi in the sensor device according to Mayer to form the claimed invention so that even when thermal expansion and/or thermal contraction of a varying degree occur between the sensor component parts and the molding material as a result of self-heating of the sensor component parts, which are electronic component parts, and/or change in ambient temperature, the difference thereof can be absorbed by the elasticity of the molding material to avoid formation of a gap between the sensor component parts and the molding material, allowing the water resistance to be preserved. (Takahashi Para. 20) 

Regarding claims 11 and 12, Mayer discloses a sensor device wherein the vehicle is a motor vehicle. (See [0038] and fig. 9)


Although the overmold (15+20) according to Mayer, is an overmold used during the manufacturing process, in the same field of endeavor Takahashi in figures 1-4B teaches a sensor device wherein the overmold (22) at least portionally envelops the first side of the conductor foil (3) and at least portionally envelops a second side of the conductor foil (3) opposite the first side.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the overmold according to Takahashi in the sensor device according to Mayer to form the claimed invention so that even when thermal expansion and/or thermal contraction of a varying degree occur between the sensor component parts and the molding material as a result of self-heating of the sensor component parts, which are electronic component parts, and/or change in ambient temperature, the difference thereof can be absorbed by the elasticity of the molding material to avoid formation of a gap between the sensor component parts and the molding material, allowing the water resistance to be preserved. (Takahashi Para. 20)

Regarding claim 14, Mayer is silent on disclosing a sensor device wherein the overmold forms at least a portion of a body part of a body component part for a vehicle.
However, Takahashi in figures 1-13 and paragraphs 79 and 83 teaches a sensor device (sensor unit B with sensor fixing member 7) wherein the overmold (22) forms at least a portion 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the overmold according to Takahashi in the sensor device according to Mayer to form the claimed invention in order to provide sensors having a mechanical strength, a water resistance, a weatherability and a chemical resistance. For this reason, the sensor component parts are over-molded with a resinous material so that they can be used in practice as a sensor unit structure. (Takahashi Para. 5)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Takahashi as applied to claim 1 above, and further in view of Eggers et al. (U.S. Pub. 2012/0123649).

Regarding claim 2, Mayer and Takahashi are silent on disclosing: wherein the at least one sensor module includes at least two sensors; and the two-wire line electrically connects the at least two sensors of the at least one sensor module in parallel via the peripheral sensor interface.
However, Eggers in figure 13 teaches a sensor device wherein the at least one sensor module (modular unit 10) includes at least two sensors (sensors 21 and 22); and the two-wire line (two wireline in contact terminal 20) electrically connects the at least two sensors (21/22) of the at least one sensor module 10 in parallel.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Takahashi as applied to claim 1 above, and further in view Marx et al. (EP 2159362) (See translation provided  with this communication)

Regarding claim 4, Mayer and Takahashi do not explicitly disclose “wherein the at least one sensor module includes exactly two sensor modules disposed on the conductor foil.”
However, in the same field of endeavor, Marx in figure 1-2 teaches a sensor device for a vehicle wherein the at least one sensor module includes exactly two sensor modules (sensors 3 and 4) disposed on the conductor foil. (See Marx page 3, para 3; and claim 8 of translated document)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845